Citation Nr: 1747517	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  05-08 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include coronary artery disease (CAD), to include as due to exposure to herbicides, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from August 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The claims have been remanded multiple times, and at one point, the claims were subject to a stay in adjudication as due to pending litigation in the United States Court of Appeals for the Federal Circuit.  The stay has been lifted, and all actions required by previous remands have been completed.  The claims are ripe for appellate review.  

The Veteran appeared at a Travel Board hearing in June 2006.  A transcript is of record.  


FINDINGS OF FACT

1.  The Veteran had service in the offshore "blue water" Navy during the Vietnam War aboard USS Forrestal; at no time did the Veteran set foot on the Vietnamese landmass or in the inland waterways.  

2.  The Veteran was aboard USS Forrestal during a severe fire event, and he was likely exposed to fuel, fire, and munitions residue at that time.  

3.  The probative evidence of record weighs against a finding that exposure to the toxins associated with the shipboard fire played any causal role in the eventual onset of diabetes and CAD many years after service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for entitlement to service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served aboard USS Forrestal during the Vietnam War, and he was aboard her during the fire which severely damaged the ship.  He never served on the ground or inland waterways of Vietnam. He contends that his current diabetes and heart disease is either related to herbicide exposure or, alternatively, to the residue associated with the shipboard fire (fuels, munitions explosions, etc.).   He has also raised the question of a potential nexus between service-connected PTSD and current diabetes and/or CAD.  

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000);  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303 (b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned on the basis of continuity of symptoms. However, the continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific "chronic diseases" listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 133 (Fed. Cir. 2013).  In this case, the Veteran has been diagnosed with diabetes and CAD.  Such disorders are listed as example of "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  As this is the case, either a nexus to service or a continuity of symptoms from service must be established by the evidence if the Veteran is to obtain service connection for his claimed disorder on a direct basis.  Id.  Additionally, should diabetes and/or CAD be manifest to a compensable degree within the first post-service year, service connection would also be warranted.  Id.

Also, service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, to include diabetes and CAD (ischemic heart disease), even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran was diagnosed with diabetes in 1992 and CAD in 2002 (with probable onset a few years earlier in 1999).  This is approximately 30 years following his discharge from naval service, and there are no service treatment records which document any complaints associated with diabetes or heart disease.  Indeed, the Veteran submitted a 2003 lay statement from a friend, and it was reported that while the individual had known the Veteran for almost 40 years, the decrease in health associated with CAD and diabetes had only taken place "within the last five years."  The Veteran does not dispute that he was not diagnosed with the claimed conditions until many years after service separation, and he does not maintain that he experienced symptoms of the disorder continually since his discharge from the Navy.  Rather, he asserts a late-onset of the diabetes and CAD as due to herbicide and/or fuel and munitions residue following the fire aboard ship.  

The Veteran has never set foot on land or in the inland waterways of Vietnam.  USS Forrestal provided naval aviation support from a position well offshore of the Vietnamese landmass, and there is no evidence that the aircraft carrier had a port call or otherwise dispatched the Veteran onto land during the time spent in the offshore waters of Vietnam.  

As this "blue water" naval duty was the exclusive service rendered, the Veteran has not met the requirements so as to have "boots on the ground" in the Vietnamese landmass or inland waterways.  Accordingly, the requirements for service in the Republic of Vietnam, which would trigger presumptive service connection for diabetes and ischemic heart disease, have not been met.  See Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008); 38 C.F.R. §§ 3.307, 3.309.  Further, as regards any potential direct exposure to herbicides, an April 2012 memorandum of record, which based on information provided by the service department, determined that there was no tactical herbicide carried by Navy or Coast Guard ships at any time during the Vietnam War.  

The Veteran was afforded a VA examination in February 2017, and it was noted that CAD and diabetes were present.  The examiner opined that if the Veteran had been deployed to the landmass, presumptive service connection for these conditions would be warranted on the basis of herbicide exposure.  While that is certainly not questioned, the determination as to if the Veteran set foot on the Vietnamese landmass (to include inland waterways) is a question of fact which has already been answered by the Board in the negative.  The claims were remanded in May 2017 for an addendum opinion asking as to if, on a direct basis, an incident or event in naval service caused current CAD and/or diabetes.  

In an August 2017 addendum report, a VA physician noted that the Veteran served aboard USS Forrestal while the ship was off the coast of Vietnam in July 1967.  There was a fire on the ship as a result of an aircraft accident, and the Board does not doubt, at least potentially, some exposure to fuels, fires, and munitions residue as environmental toxins.  The VA examiner, however, stated that "a review of the medical literature does not show any scientifically proven research or peer-reviewed studies to like the diagnosis of diabetes or coronary artery disease to contaminants from fires and fuels."  It was concluded that "there is no scientifically proven evidence to link the development of diabetes or coronary artery disease to events aboard the USS Forrestal."  The examiner also noted that separation urinalysis was negative for sugar findings, and that there was no mention of heart disease of diabetes in service treatment records or within the first post service year.  Based on the lack of scientific evidence, the examiner concluded that "it is less likely as not" that the Veteran's diabetes and CAD are "etiologically related to any aspect of his military service."  

The August 2017 VA opinion is the only evidence of record directly addressing the etiology of the conditions outside of the Veteran's unsubstantiated lay testimony.  While the Veteran may attest to medical matters that are "simple" in nature, the complex pathogenesis of diabetes and CAD are not simple and require advanced medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In that respect, the Veteran's testimony regarding a belief that his exposure to fuels, fires, and munitions residue as a consequence of the fire aboard USS Forrestal are not probative.  

To the contrary, the VA opinion of record fully considered the circumstances of the Veteran's service, and the physician is competent to address the issue of medical nexus.  In positing an opinion, she provided an adequate rationale which is adequate to resolve the issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, the examiner fully considered the lay assertions, and she conducted a literature search to see if there is any peer-reviewed scientific research which supports a linkage between exposure to fires and fuels, and even more specifically, to all events associated with the Forrestal fire, and the onset of diabetes and CAD.  The search of the literature was negative, and the examiner documented that there is no scientific evidence to support the Veteran's assertions of a causal relationship.  The examiner reported that a causal relationship was not indicated.  

With respect to any relationship between service-connected posttraumatic stress disorder (PTSD) and current CAD and diabetes, in its February 2014 remand order, the Board stated that the issue of a potential "impact" had been raised.  The Veteran was to be supplied with notice as to how to support such claims, and in September 2016, a letter documenting the requirements for secondary service connection was dispatched.  The Veteran replied that he had no additional evidence which would  support a relationship between service-connected PTSD, diabetes, and heart disease.  

The Veteran has had repeated private and VA consultations over the course of his being treated for diabetes and CAD, and at no time, has a physician or other medical professional ever raised even the possibility of a causal or aggravating relationship between current diabetes, CAD, and service-connected PTSD.  

While the Board cannot substitute its judgment for that of a medical professional, in determining as to if a nexus between conditions is warranted, it must determine as to if there is some suggested relationship, at least potentially, between the established service-connected disability and the claimed disability.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran, who does not possess the medical education so as to opine as to matters of causation which are complex and require specialized training has simply asserted a possible nexus with no supporting evidence and his allegation is not competent or sufficient to further develop the claim. 

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	(CONTINUED ON NEXT PAGE)









ORDER

Service connection for ischemic heart disease, to include coronary artery disease (CAD), to include as due to exposure to herbicides, to include as secondary to service-connected posttraumatic stress disorder (PTSD), is denied.  

Service connection for diabetes mellitus, to include as due to exposure to herbicides, to include as secondary to service-connected posttraumatic stress disorder (PTSD), is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


